DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
Response to Amendment
Applicant’s amendments to claim 1 has been acknowledged by the examiner. 
Claims 1-19 are pending. 
Claims 1-19 are currently under examination. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument: Claim 1 has been amended and are not taught in the prior art. Therefore claim 1 is believed to be in allowable form and directed to patentable subject matter. 
Examiner’s response: The applicant’s arguments have been considered, but the current rejection has been updated in light of the amendments to the claims, and Staab and Vachon teach the amended claim limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards, JR. et al. (US 2007/0079830 A1) in view of Staab (US 2007/0175484 A1) further in view of Vachon (US 2013/0189339 A1), Lee (US 2011/0209713 A1), and Mason (US 4,488,547).
Regarding claim 1, Edwards, JR. discloses a protective oral sex face mask (1) (see Abstract) comprising:
a thin and flexible body portion (3) having dimensions to cover a wearer’s mouth (definition of flexible: able to be easily modified to respond to altered circumstances or 
a face attachment (4) connected to the body portion (3) and configured to secure the face mask (1) to the wearer’s face (definition of connect: bring together or into contact so that a real or notional link is established, https://www.lexico.com/en/definition/connect, thus see Figs. 1-3 and [0025]; a pair of ear loops 4 and plastic film barrier 3 are brought together via mask 1 to secure the mask 1 to a wearer’s face); and 
a flavored substance (6) on the interior surface to provide a desired taste to the wearer while performing oral sex on the recipient (see Fig. 2 and [0025]; on the interior surface of 
Edwards, JR. does not disclose wherein the exterior surface further includes antibiotics as a prophylactic and wherein the antibiotic is covered with a first seal to preserve the antibiotics; wherein the flavored substance is covered by a second seal to preserve the flavored substance, and wherein the seal is peeled or removed to expose the flavored substance when ready for use; and wherein the mask further comprises a coloring that wears off after one use.
However, Staab teaches an analogous non-latex material wherein the exterior surface further includes antibiotics as a prophylactic (see [0018], [0017], [0029], and Fig. 4; the condom can be made of non-latex material and the outer surface of the condom can have coating 22, which is a dissolvable element with an anti-infective film such as antibiotics) providing to reduce the likelihood of transmitting sexually transmitted diseases (see [0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the exterior surface of mask 1 of Edwards, JR. with an antibiotic coating as taught by Staab to have provided an improved prophylactic device that reduces the likelihood of transmitting sexually transmitted diseases (see [0002]) and to fight off bacteria. 
Edwards, JR. in view of Staab discloses the invention as discussed above.
Edwards, JR. in view of Staab does not disclose wherein the antibiotic is covered with a first seal to preserve the antibiotics; wherein the flavored substance is covered by a second seal to preserve the flavored substance, and wherein the seal is peeled or removed to expose the 
However, Vachon teaches an analogous antibiotic material wherein the antibiotic is covered with a first seal (56, 66) to preserve the antibiotic (see [0015], [0039]-[0042], [0049], and [0066], and Figs. 4A-4B; devices 50 and 60 have an antimicrobial agent, which can be antibacterial drugs including antibiotics, see [0049], thus the antibiotics are covered with release liners 56, 66, which are seals, for preservation) providing a release liner that can be removed prior to use (see [0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the antibiotic coating in the combination of Edwards, JR. in view of Staab with a seal as taught by Vachon to have provided an improved device that has a release liner that can be removed prior to use (see [0015]) in order to preserve the antibiotic material on the exterior. 
Edwards, JR. in view of Staab further in view of Vachon discloses the invention as discussed above. 
Edwards, JR. in view of Staab further in view of Vachon does not disclose wherein the flavored substance is covered by a second seal to preserve the flavored substance, and wherein the seal is peeled or removed to expose the flavored substance when ready for use; and wherein the mask further comprises a coloring that wears off after one use.
However, Lee teaches an analogous flavored substance (5) wherein the flavored substance (5) is covered by a second seal (8) to preserve the flavored substance (5), and wherein the seal (8) is peeled or removed to expose the flavored substance (5) when ready for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flavored lubricant 6 in the combination of Edwards, JR. in view of Staab further in view of Vachon with wax paper 8 on top as taught by Lee to have provided a second seal and an improved oral sex face mask that provides a cover over the substance (see [0018]) in order to preserve the substance and ensure that there is no contamination prior to use. 
Edwards, JR. in view of Staab further in view of Vachon and Lee discloses the invention as discussed above. 
Edwards, JR. in view of Staab further in view of Vachon and Lee does not disclose wherein the mask further comprises a coloring that wears off after one use. 
However, Mason teaches an analogous face mask (see Abstract and Fig. 3) wherein the mask further comprises a coloring that wears off after one use (see Abstract and Col. 2 lines 16-23; layer 20 of the face mask is a coloring that changes in color, which results in a wearing off of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided mask 1 in the combination of Edwards, JR. in view of Staab further in view of Vachon and Lee with color changing layer 20 of Mason to have provided an improved face mask that provides a signal to the user that mask replacement is appropriate (see Col. 2 lines 16-23). 
Regarding claim 3, Edwards, JR. in view of Staab further in view of Vachon, Lee, and Mason discloses the invention as discussed above. Edwards, JR. in view of Staab further in view of Vachon, Lee, and Mason further discloses wherein the body portion (3) at the top boundary, the bottom boundary, the first side boundary, and opposing side boundary is lined with a material softer than a material of the body portion (3) to provide comfort to the wearer (see modified Fig. 1; top boundary TB, bottom boundary BB, first side boundary FSB, and opposing side boundary OSB make up mask 1, which encloses the plastic film barrier 3, and mask 1 is made up of a soft fabric material, while the plastic film barrier 3 is made up of a plastic film material, thus the soft fabric material is a material softer than the plastic film material to provide comfort to the wearer by yielding readily to the size and movement of the lower face and allowing the user to easily breathe; see [0027] and [0018]). 
Regarding claim 15, Edwards, JR. in view of Staab further in view of Vachon, Lee, and Mason discloses the invention as discussed above. Edwards, JR. in view of Staab further in view of Vachon, Lee, and Mason further discloses wherein the body portion (3) is further dimensioned such that the top boundary is wearable over the wearer’s nose, where the body 
Regarding claim 16, Edwards, JR. in view of Staab further in view of Vachon, Lee, and Mason discloses the invention as discussed above. Edwards, JR. in view of Staab further in view of Vachon, Lee, and Mason further discloses wherein the face attachment portion (4) comprises a first loop (4) extending beyond the first side boundary to loop around a wearer’s first ear, and a second loop (4) extending beyond the opposing side boundary to loop around a wearer’s opposing ear, wherein said loops (4) secure the face mask (1) to the wearer’s face (see modified Fig. 1 and [0025]; ear loops 4 comprises a first loop 4 extending beyond the first side boundary FSB to loop around a wearer’s first ear, and a second loop 4 extending beyond the opposing side boundary OSB to loop around a wearer’s opposing ear, and ear loops 4 secure mask 1 to the wearer’s face). 
Regarding claim 17, Edwards, JR. in view of Staab further in view of Vachon, Lee, and Mason discloses the invention as discussed above. Edwards, JR. in view of Staab further in view of Vachon, Lee, and Mason further discloses wherein at least one of the first loop (4) and second loop (4) are adjustable to loosen or tighten the face mask (1) to the wearer’s face (definition of adjust: alter or move (something) slightly in order to achieve the desired fit, 

    PNG
    media_image1.png
    498
    742
    media_image1.png
    Greyscale

Modified Fig. 1 of Edwards, JR. 
Regarding claim 18, Edwards, JR. in view of Staab further in view of Vachon, Lee, and Mason discloses the invention as discussed above. 
Edwards, JR. in view of Staab further in view of Vachon, Lee, and Mason does not disclose wherein the flavored substance has the flavor of at least one of a chocolate flavor, a strawberry flavor, or a vagina flavor. 
However, Lee discloses an analogous flavored substance (5) which has the flavor of at least one of a chocolate flavor, a strawberry flavor, or a vagina flavor (see [0025]; sticky substance 5 may have a chocolate flavor) providing a means to mask the unpleasant taste of the male’s erect penis when it is initially inserted into the sexual partner’s mouth (see [0025]). 
. 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 5,785,052) in view of Staab further in view of Vachon, Edwards, JR. et al., Lee, and Mason. 
Regarding claim 1, Johnson discloses a protective oral sex face mask (10) (see Abstract) comprising: 
a thin and flexible body portion (11, 15, 16, 17, 18, 19) having dimensions to cover a wearer’s mouth (definition of flexible: able to be easily modified to respond to altered circumstances or conditions, https://www.lexico.com/en/definition/flexible, definition of latex: a water emulsion of a synthetic rubber or plastic obtained by polymerization and used especially in coatings and adhesives, https://www.merriam-webster.com/dictionary/latex, definition of plastic: capable of adapting to varying conditions, pliable, https://www.merriam-webster.com/dictionary/plastic, thus see Col. 10 lines 3-8 and Figs. 1-6; mask 10 comprises outlined boundary 11, chin portion 15, jaw webs 16, cheek webs 17, oral cavity web 18, and extended portion 19, which all make up the body portion, which is thin and flexible, as mask 10 is dipped/molded with liquid latex, and latex is a pliable or flexible material, and body portion 11, 15, 16, 17, 18, 19 has dimensions to cover a wearer’s mouth), said body portion (11, 15, 16, 17, 18, 19) bounded by a top boundary (11a), a bottom boundary (11e), a first said boundary 
a face attachment (12, 13, 14) connected to the body portion (11, 15, 16, 17, 18, 19) and configured to secure the face mask to the wearer’s face (see Figs. 1-6; top primary film strings 12, top second film strings 13, and bottom primary film strings 14 are connected to mask 10 via boundaries 11b, 11c, 11d, 11e, see Col. 11 lines 10-35, and are configured to secure the face mask to the wearer’s face). 
Johnson does not disclose wherein the exterior surface further includes antibiotics as a prophylactic and wherein the antibiotic is covered with a first seal to preserve the antibiotics; a flavored substance on the interior surface to provide a desired taste to the wearer while performing oral sex on the recipient, wherein the flavored substance is covered by a second seal to preserve the flavored substance, and wherein the seal is peeled or removed to expose 
However, Staab teaches an analogous latex material wherein the exterior surface further includes antibiotics as a prophylactic (see [0018], [0017], [0029], and Fig. 4; the condom can be made of latex and the outer surface of the condom can have coating 22, which is a dissolvable element with an anti-infective film such as antibiotics) providing to reduce the likelihood of transmitting sexually transmitted diseases (see [0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the exterior surface of mask 10 of Johnson with an antibiotic coating as taught by Staab to have provided an improved prophylactic device that reduces the likelihood of transmitting sexually transmitted diseases (see [0002]) and to fight off bacteria.
Johnson in view of Staab discloses the invention as discussed above. 
Johnson in view of Staab does not disclose wherein the antibiotic is covered with a first seal to preserve the antibiotics; a flavored substance on the interior surface to provide a desired taste to the wearer while performing oral sex on the recipient, wherein the flavored substance is covered by a second seal to preserve the flavored substance, and wherein the seal is peeled or removed to expose the flavored substance when ready for use; and wherein the mask further comprises a coloring that wears off after one use.
However, Vachon teaches an analogous antibiotic material wherein the antibiotic is covered with a first seal (56, 66) to preserve the antibiotic (see [0015], [0039]-[0042], [0049], and [0066], and Figs. 4A-4B; devices 50 and 60 have an antimicrobial agent, which can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the antibiotic coating in the combination of Johnson in view of Staab with a seal as taught by Vachon to have provided an improved medical device that has a release liner that can be removed prior to use (see [0015]) in order to preserve the antibiotic material on the exterior. 
Johnson in view of Staab further in view of Vachon discloses the invention as discussed above. 
Johnson in view of Staab further in view of Vachon does not disclose a flavored substance on the interior surface to provide a desired taste to the wearer while performing oral sex on the recipient, wherein the flavored substance is covered by a second seal to preserve the flavored substance, and wherein the seal is peeled or removed to expose the flavored substance when ready for use; and wherein the mask further comprises a coloring that wears off after one use.
However, Edwards, JR. teaches an analogous mask (1) comprising a flavored substance (6) on the interior surface to provide a desired taste to the wearer while performing oral sex on the recipient (see Fig. 2 and [0025]; on the interior surface of mask 1, flavored lubricant 6 is disposed and functions as a taste-bud preserver during oral sex) providing a taste-bud preserver during oral sex to promote a safer and more convenient way to participate (see [0019]). 

Johnson in view of Staab further in view of Vachon and Edwards, JR. does not disclose wherein the flavored substance is covered by a seal to preserve the flavored substance, and wherein the seal is peeled or removed to expose the flavored substance when ready for use; and wherein the mask further comprises a coloring that wears off after one use.
However, Lee teaches an analogous flavored substance (5) wherein the flavored substance (5) is covered by a seal (8) to preserve the flavored substance (5), and wherein the seal (8) is peeled or removed to expose the flavored substance (5) when ready for use (definition of seal: a device or substance that is used to join two things together so as to prevent them from coming apart or to prevent anything from passing between them, https://www.lexico.com/en/definition/seal, thus see Fig. 7A, [0018], and [0025]; sticky substance 5, which is flavored, is covered with wax paper 8, which is a seal as it joins the sticky substance 5 and wax paper 8 together and prevents anything from passing between them, and wax paper 8 must be peeled in order to reveal sticky substance 5) providing a cover over the substance (see [0018]) in order to preserve the substance and ensure that there is no contamination prior to use. 

Johnson in view of Staab further in view of Vachon, Edwards, JR., and Lee does not disclose wherein the mask further comprises a coloring that wears off after one use. 
However, Mason teaches an analogous face mask (see Abstract and Fig. 3) wherein the mask further comprises a coloring that wears off after one use (see Abstract and Col. 2 lines 16-23; layer 20 of the face mask is a coloring that changes in color, which results in a wearing off of the coloring of layer 20 after use) providing a signal to the user that mask replacement is appropriate (see Col. 2 lines 16-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided mask 10 in the combination of Johnson in view of Staab further in view of Vachon, Edwards, JR., and Lee with color changing layer 20 of Mason to have provided an improved face mask that provides a signal to the user that mask replacement is appropriate (see Col. 2 lines 16-23). 
Regarding claim 2, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein the body portion (11, 15, 16, 17, 18, 19 of Johnson) loosely fits about the wearer’s mouth to provide ample room for 
Regarding claim 3, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein the body portion (11, 15, 16, 17, 18, 19 of Johnson) at the top boundary (11a of Johnson), the bottom boundary (11e of Johnson), the first side boundary (111b, 11c, 11d of Johnson), and opposing side boundary (11b, 11c, 11d of Johnson) is lined with a material softer than a material of the body portion (11, 15, 16, 17, 18, 19 of Johnson) to provide comfort to the wearer (see Fig. 7 and Col. 12 lines 66-67 et seq. Col. 13 lines 1-24 of Johnson; thin lining 70 of Johnson may be made out of cotton material, which is softer than latex material of mask 10 of Johnson, and thin lining 70 of Johnson is comprised of the outlined boundaries 11 of Johnson, meaning the top 11a of Johnson, bottom 11e of Johnson, center 11b/11c and side 11d of Johnson for both sides of mask 10 of Johnson is lined with thin lining 70 to provide comfort to the wearer to reduce any allergic reactions). 
Regarding claim 4, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein the body portion (11, 15, 16, 17, 18, 19 of Johnson) is further dimensioned such that the top boundary (11a of Johnson) is wearable beneath the wearer’s nose and along the wearer’s top lip (see Figs. 1-4 of Johnson; top 11a is wearable beneath the wearer’s nose and along the wearer’s top lip), where the body portion (11, 15, 16, 17, 18, 19 of Johnson) drapes down across a wearer’s lip area, and the bottom boundary (11e of Johnson) runs under the wearers chin (see Fig. 1 of Johnson; the body portion 11, 15, 16, 17, 18, 19 of Johnson drapes down across the wearer’s lips, and bottom 11e of Johnson runs under the wearer’s chin). 
Regarding claim 5, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein the face attachment (12, 13, 14 of Johnson) comprises a first string and a second string extending beyond the first side boundary (11b, 11c, 11d of Johnson) (see modified Fig. 6 of Johnson; the first side boundary is on the side labeled right and includes a first string labeled 12C and a second string labeled 14C, which both extend beyond center 11b/11c and side 11d on the right side), and a third string and a fourth string extending beyond the opposing side boundary (11b, 11c, 11d of Johnson) (see modified Fig. 6 of Johnson; the opposing side boundary is on the side labeled left and includes a third string labeled 12D and a second string labeled 14D, which both extend beyond center 11b/11c and side 11d on the left side), wherein the face mask (10 of Johnson) is secured to the wearer’s face by: a) an end of the first string tying with an end of the third string 
Although Johnson in view of Edwards, JR. further in view of Lee and Mason does not explicitly disclose an end of the first string tying with an end of the second string about a wearer’s first ear and an end of the third string tying with an end of the fourth string about a wearer’s opposing ear, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that a wearer is capable of tying the first string 12C and second string 14C together, and a wearer may tie the third string 12D and fourth string 14D together. It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that tying the end of the first string 12C and the end of the second string 14C together would go on a wearer’s first ear as it would form an ear loop, and tying the end of the third string 12D and the end of the fourth string 14D together would go on a wearer’s opposing ear as it would form another ear loop.
Regarding claim 6, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein the first string, second string, third string, and fourth string are elastic (definition of elastic: capable of returning to its original length, shape, etc., after being stretched, deformed, compressed, or expanded, https://www.dictionary.com/browse/elastic, thus see modified Fig. 6 of Johnson; first string 
Regarding claim 7, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein the first string and the third string are connected along the top boundary (11a of Johnson), and the second string and fourth string are connected along the bottom boundary (11e of Johnson) (see modified Fig. 6 and Figs. 1-3 of Johnson; first string 12C and 12D are connected along top 11a of Johnson via top secondary strings 13 of Johnson, and second string 14C and fourth string 14D are connected along bottom 11e of Johnson). 
Regarding claim 8, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein the face attachment portion (12, 13, 14 of Johnson) comprises a first loop extending beyond the first side boundary (11b, 11c, 11d of Johnson) to loop around a wearer’s first ear (see modified Fig. 6 and Figs. 1-3, and Col. 11 lines 24-28 of Johnson; a first loop is labeled 13C in modified Fig. 6 of Johnson, and first loop 13C extends beyond center sides 11b/11c and side 11d of Johnson on the right side to loop around a wearer’s first ear), and a second loop extending beyond the opposing side boundary (11b, 11c, 11d of Johnson) to loop around a wearer’s opposing ear (see modified Fig. 

    PNG
    media_image2.png
    351
    355
    media_image2.png
    Greyscale

Modified Fig. 6 of Johnson.
Regarding claim 9, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein at least one of the first loop and second loop are adjustable to loosen or tighten the face mask (10 of Johnson) to the wearer’s face (definition of adjust: alter or move (something) slightly in order to achieve the desired fit, appearance, or result, https://www.lexico.com/en/definition/adjust, thus see modified Fig. 6 and Figs. 1-3 of Johnson; first loop 13C and second loop 13D are both adjustable or able to be moved slightly via strings 12C, 14C, 12D, 14D, as a wearer must tie strings 12C, 
Regarding claim 10, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein the face attachment (12, 13, 14 of Johnson) comprises a strap (12, 14 of Johnson) to be strapped about the wearer’s head, wherein said strap (12, 14 of Johnson) is adjustable to tighten or loosen the face mask (10 of Johnson) to the wearer’s face (definition of strap: a narrow strip of flexible material, especially leather, as for fastening or holding things together, https://www.dictionary.com/browse/strap, thus see Figs. 1-6 of Johnson; top pair of primary film strings 12 of Johnson and bottom pair of primary film strings 14 of Johnson are straps, as they are narrow strips of flexible material used for fastening about the wearer’s head, and are adjustable to tighten or loosen mask 10 to a wearer’s face as a wearer is able to adjust strings 12, 14 of Johnson by tying them together). 
Regarding claim 11, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. 
Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason does not disclose wherein the substance has the flavor of at least one of a chocolate flavor, a strawberry flavor, or a vagina flavor. 
However, Lee teaches an analogous flavored substance (5) which has the flavor of at least one of a chocolate flavor, a strawberry flavor, or a vagina flavor (see [0025]; sticky 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the flavored lubricant (6) of Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason with a chocolate flavor as taught by Lee to have provided an improved device used during oral sex that masks the unpleasant taste of the male’s erect penis when it is initially inserted into the sexual partner’s mouth (see [0025]). 
Regarding claim 12, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein the body portion (11, 15, 16, 17, 18, 19 of Johnson) is made of an elastic polymeric material (see Col. 10 lines 4-8 of Johnson; mask 10 of Johnson, including body portion 11, 15, 16, 17, 18, 19 of Johnson is made of latex material, which is an elastic polymeric material, as it is made up of synthetic rubber or plastic (see claim 1 definition of latex)). 
Regarding claim 13, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason further discloses wherein the elastic polymeric material is latex (see Col. 10 lines 4-8 of Johnson; mask 10 of Johnson, including body portion 11, 15, 16, 17, 18, 19 of Johnson is made of latex material). 
Regarding claim 14, Johnson in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. Johnson in view of Staab further in . 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esqueda (US 4,974,605) in view of Staab further in view of Vachon, Edwards, JR., Lee and Mason.
Regarding claim 1, Esqueda discloses a protective oral sex face mask (see Figs. 1 and 4, and Col. 1 lines 8-10) comprising:
a thin and flexible body portion (1) having dimensions to cover a wearer’s mouth (see Abstract and Figs. 1 and 4; mask body 1 is thin, soft and pliable or flexible, and covers a wearer’s mouth), said body portion bounded by a top boundary, a bottom boundary, a first side boundary, and an opposing side boundary (see modified Fig. 1; mask body 1 includes top boundary labeled TB, bottom boundary labeled BB, a first side boundary labeled FSB, and an opposing side boundary labeled OSB, as these boundaries limit the mask body 1), wherein said body portion (1) further includes an interior surface and an exterior surface, the interior surface being touchable by the wearer’s tongue and the exterior surface being touchable on a recipient (see modified Fig. 1; mask body 1 inherently includes an interior surface labeled IS and an 
a face attachment (5) connected to the body portion (1) and configured to secure the face mask to the wearer’s face (see Figs. 1 and 4; elastic straps 5 are connected to mask body 1 via openings 6, and elastic straps 5 are configured to secure the face mask to the wearer’s face). 
Esqueda does not disclose wherein the exterior surface further includes antibiotics as a prophylactic and wherein the antibiotic is covered with a first seal to preserve the antibiotics; a flavored substance on the interior surface to provide a desired taste to the wearer while performing oral sex on the recipient, wherein the flavored substance is covered by a second seal to preserve the flavored substance, and wherein the seal is peeled or removed to expose the flavored substance when ready for use; and wherein the mask further comprises a coloring that wears off after one use.
However, Staab teaches an analogous latex material wherein the exterior surface further includes antibiotics as a prophylactic (see [0018], [0017], [0029], and Fig. 4; the condom can be made of latex and the outer surface of the condom can have coating 22, which is a dissolvable element with an anti-infective film such as antibiotics) providing to reduce the likelihood of transmitting sexually transmitted diseases (see [0002]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the exterior surface of mask 1 of Esqueda with an antibiotic coating as taught by Staab to have provided an improved prophylactic device that 
Esqueda in view of Staab discloses the invention as discussed above. 
Esquda in view of Staab does not disclose wherein the antibiotic is covered with a first seal to preserve the antibiotics; a flavored substance on the interior surface to provide a desired taste to the wearer while performing oral sex on the recipient, wherein the flavored substance is covered by a second seal to preserve the flavored substance, and wherein the seal is peeled or removed to expose the flavored substance when ready for use; and wherein the mask further comprises a coloring that wears off after one use.
However, Vachon teaches an analogous antibiotic material wherein the antibiotic is covered with a first seal (56, 66) to preserve the antibiotic (see [0015], [0039]-[0042], [0049], and [0066], and Figs. 4A-4B; devices 50 and 60 have an antimicrobial agent, which can be antibacterial drugs including antibiotics, see [0049], thus the antibiotics are covered with release liners 56, 66, which are seals, for preservation) providing a release liner that can be removed prior to use (see [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the antibiotic coating in the combination of Esqueda in view of Staab with a seal as taught by Vachon to have provided an improved medical device that has a release liner that can be removed prior to use (see [0015]) in order to preserve the antibiotic material on the exterior. 
Esqueda in view of Staab further in view of Vachon discloses the invention as discussed above. 

However, Edwards, JR. teaches an analogous mask (1) comprising a flavored substance (6) on the interior surface to provide a desired taste to the wearer while performing oral sex on the recipient (see Fig. 2 and [0025]; on the interior surface of mask 1, flavored lubricant 6 is disposed and functions as a taste-bud preserver during oral sex) providing a taste-bud preserver during oral sex to promote a safer and more convenient way to participate (see [0019]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the interior surface of the protuberance 4 portion of mask body 1 in the combination of Esquda in view of Staab further in view of Vachon with a flavored lubricant 6 as taught by Edwards, JR. to have provided an improved protective mask that provides a taste-bud preserver during oral sex and to further promote a safer and more convenient way to participate (see [0019]). 
Esqueda in view of Staab further in view of Vachon and Edwards, JR. discloses the invention as discussed above. 
Esquda in view of Staab further in view of Vachon and Edwards, JR. does not disclose wherein the flavored substance is covered by a second seal to preserve the flavored substance, 
However, Lee teaches an analogous flavored substance (5) wherein the flavored substance (5) is covered by a seal (8) to preserve the flavored substance (5), and wherein the seal (8) is peeled or removed to expose the flavored substance (5) when ready for use (definition of seal: a device or substance that is used to join two things together so as to prevent them from coming apart or to prevent anything from passing between them, https://www.lexico.com/en/definition/seal, thus see Fig. 7A, [0018], and [0025]; sticky substance 5, which is flavored, is covered with wax paper 8, which is a seal as it joins the sticky substance 5 and wax paper 8 together and prevents anything from passing between them, and wax paper 8 must be peeled in order to reveal sticky substance 5) providing a cover over the substance (see [0018]) in order to preserve the substance and ensure that there is no contamination prior to use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the flavored lubricant 6 in the combination of Esqueda in view of Staab further in view of Vachon and Edwards, JR. with wax paper 8 on top as taught by Lee to have provided a second seal and an improved oral sex face mask that provides a cover over the substance (see [0018]) in order to preserve the substance and ensure that there is no contamination prior to use. 
Esqueda in view of Staab further in view of Vachon, Edwards, JR. and Lee discloses the invention as discussed above. 

However, Mason teaches an analogous face mask (see Abstract and Fig. 3) wherein the mask further comprises a coloring that wears off after one use (see Abstract and Col. 2 lines 16-23; layer 20 of the face mask is a coloring that changes in color, which results in a wearing off of the coloring of layer 20 after use) providing a signal to the user that mask replacement is appropriate (see Col. 2 lines 16-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided mask 1 in the combination of Esqueda in view of Staab further in view of Vachon, Edwards, JR. and Lee with a color changing layer 20 of Mason to have provided an improved face mask that provides a signal to the user that mask replacement is appropriate (see Col. 2 lines 16-23). 

    PNG
    media_image3.png
    379
    574
    media_image3.png
    Greyscale

Modified Fig. 1 of Esqueda. 
Claim 3, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esqueda in view of Staab further in view of Vachon, Edwards, JR., Lee, Mason, and Johnson.
Regarding claim 3, Esqueda in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason discloses the invention as discussed above. 
Esqueda in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason does not disclose wherein the body portion at the top boundary, the bottom boundary, the first side boundary, and opposing side boundary is lined with a material softer than a material of the body portion to provide comfort to the wearer. 
However,  Johnson teaches an analogous mask (10) wherein the body portion at the top boundary (11a), the bottom boundary (11e), the first side boundary (11b, 11c, 11d), and opposing side boundary (11b, 11c, 11d) is lined with a material softer than a material of the body portion to provide comfort to the wearer (see Fig. 7 and Col. 12 lines 66-67 et seq. Col. 13 lines 1-24 of Johnson; thin lining 70 of Johnson may be made out of cotton material, which is softer than latex material of mask 10 of Johnson, and thin lining 70 of Johnson is comprised of the outlined boundaries 11 of Johnson, meaning the top 11a of Johnson, bottom 11e of Johnson, center 11b/11c and side 11d of Johnson for both sides of mask 10 of Johnson is lined with thin lining 70 to provide comfort to the wearer to reduce any allergic reactions) providing to reduce any allergic reaction some wearers may have to the film material of the mask, and to absorb liquids, i.e. saliva and/or perspiration, produced by the wearer of the mask (see Col. 13 lines 19-24). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the interior surface of mask body 1 of Esqueda in view of Staab further in view of Vachon, Edwards, JR., Lee, and Mason with adhesive (71) to secure thin lining (70) as taught by Johnson in order to have provided an improved 
Regarding claim 15, Esqueda in view of Staab further in view of Vachon, Edwards, JR., Lee, Mason, and Johnson discloses the invention as discussed above. Esqueda in view of Edwards, JR. further in view of Lee, Mason, and Johnson further discloses wherein the body portion (1 of Esqueda) is further dimensioned such that the top boundary is wearable over the wearer’s nose (see modified Fig. 1 and Figs. 1 and 4 of Esqueda; area 2 of Esqueda fits around the nose of a wearer, thus top boundary TB of mask body 1 of Esqueda also is wearable over the wearer’s nose; see Col. 1 lines 46-49), where the body portion (1 of Esqueda) drapes down across a wearer’s lip area, and the bottom boundary runs under the wearer’s chin (see Figs. 1 and 4, and Col. 1 lines 48-50 of Esqueda; mask body 1 of Esqueda drapes down across the wearer’s lip area, and part 3 of Esqueda, which is part of the bottom boundary BB, fits snugly under the chin). 
Regarding claim 19, Esqueda in view of Staab further in view of Vachon, Edwards, JR., Lee, Mason, and Johnson discloses the invention as discussed above. Esqueda in view of Staab further in view of Vachon, Edwards, JR., Lee, Mason, and Johnson further discloses wherein the body portion (1 of Esqueda) is made out of latex (see Col. 1 lines 46-48 of Esqueda; mask body 1 is made out of latex). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786